DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims cover, inter alia, exosomes and methods of using exosomes comprising a chimeric protein.
Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
With regard to the recited genus of chimeric proteins the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that “...a generic claim may define the boundaries of a vast genus of chemical compounds...the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus”. See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can “visualize or recognize” the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for compositions of exosomes comprising chimeric proteins and methods of using the same. However, in view of the above, the specification does not provide adequate written description of the claimed genus of chimeric proteins. Specifically, Applicant fails to disclose any other chimeric proteins, besides those covered by the specification and claims, and in relation to the above, these disclosed species or subgeni do not represent the substantial variety covered by the genus of chimeric protein.
With regard to the functional definition of chimeric protein, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of chimeric proteins to see if the compounds can perform the required function.  In this connection, the specification contains no structural or specific functional characteristics of chimeric protein, besides those compounds instantly disclosed, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20040197314 based on an application by Delcayre et al. (Delcayre). 
Delcayre discloses a composition comprising an extracellular-receptor-targeted exosome presenting a targeting moiety on its surface (The present invention now discloses novel methods of producing recombinant exosomes, Para. [0004]; Because of the nature of the candidate targeting polypeptide, the method is essentially suited for identification of polypeptides adapted for delivering trans-membrane polypeptides to exosomes, or for delivering polypeptides inside exosomes. Most preferred targeted polypeptides are thus trans-membrane polypeptides, such as receptors, trans-membrane antigens, or portions thereof, Para. [00791), wherein the exosome comprises: (a) a chimeric protein comprising: i) a leader sequence (LS) for migration to the exosome surface, ii) a targeting moiety having high affinity for an extracellular receptor overexpressed in a disease, iii) a lactadherin C1-C2 domain, and iv) an epitope tag for purification (This invention also relates to chimeric genetic constructs encoding a polypeptide of interest fused to a targeting moiety comprising the C1 and/or C2 domain of lactadherin or an other targeting polypeptide as identified below. The polypeptide of 
Regarding Claim 2, Delcayre discloses the composition of claim 1, wherein the active agent is selected from a DNA, an RNA, an mRNA, an siRNA or miRNA, a polypeptide/protein, an antibiotic, a prodrug, and a small molecule compound (Obviously, the invention is also adapted for the delivery of therapeutic proteins or polypeptides, Para. [01021).
Delcayre discloses the composition of claim 1, wherein the targeting moiety is an antibody or functional fragment thereof (e.g., scFv) (This invention also relates to chimeric genetic constructs encoding a polypeptide of interest fused to a targeting moiety comprising the C1 and/or C2 domain of lactadherin or an other targeting polypeptide as identified below. The polypeptide of interest may be for instance ... an immunoglobulin, Para. (00251).

Delcayre discloses the composition of claim 1, wherein the active agent is a small molecule (Furthermore, because the invention also allows chemical coupling of molecules to Lactadherin or functional equivalents thereof, the invention also extends to non-polypeptide compounds such as small molecules, Para. [01061).
Delcayre discloses the chimeric protein of the composition of claim 1, further comprising a method of producing an extracellular-receptor-targeted exosome, said method comprising: transfecting eukaryotic cells with an expression construct that expresses the chimeric protein; isolating exosomes; and loading an active agent into the exosome (In this respect, the invention also relates to a method of producing an exosome expressing a selected trans-membrane polypeptide, the method comprising: selecting a targeting polypeptide as described above, providing a genetic construct encoding the selected trans-membrane polypeptide fused to the targeting polypeptide, expressing the genetic construct into exosome-producing cells, and producing and isolating exosomes from said modified cells, Paras. [0085)-(00891).
Delcayre discloses the method of claim 13, wherein the active agent is selected from a DNA, an RNA, an mRNA, an siRNA or miRNA, a polypeptide/protein, an antibiotic, and a small molecule compound (Obviously, the invention is also adapted for the delivery of therapeutic proteins or polypeptides, Para. [01021).
Delcayre discloses the method of claim 13, wherein the active agent is selected from a polypeptide, an antibiotic, an siRNA or miRNA, a prodrug and a small molecule  or functional equivalents thereof, the invention also extends to non-polypeptide compounds such as small molecules, Para. [01061).
The difference between Delcayre and the claimed inventions is that Delcayre does not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, Delcayre teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).

s 3, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delcayre in view of U.S. Publication No. 20150064215 based on an application by Huang et al. (Huang)
Delcayre fails to explicitly disclose wherein the active agent is an mRNA.
Huang teaches using exosomes comprising mRNA that could encode prodrug-converting enzymes (In an embodiment, bacterially activated exosomes, and in particular naturally derived exosomes comprising therapeutic factors, which are prepared according to the methods disclosed herein. Cytotoxic exosomes which have been loaded by the bacterial cells described herein include, but are not limited to ... RNA species, ... In certain embodiments, the RNA content includes one or more RNA species, such as, but not limited to, mRNA, Para. [0018]; In certain embodiments, the modified bacteria are effective in raising an anti-tumor response in mammals. Provided herein are methods comprising introducing at least one modified bacterium, comprising a prokaryotic vector, said vector comprising one or more DNA molecules encoding one or more proteins, ... wherein said proteins include prodrug-converting enzymes, Para. (0015]; Provided herein is a method of producing exosomes comprising one or more protein or peptides, mRNA, sh RNA, microRNA or a combination therefore. The method comprises the steps of infecting a host animal with ST1 that comprises a vector expressing a transgene; and isolating exosomes from said host animals, Para. (0092]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delcayre with the teaching of Huang for the purpose of providing to a subject a nucleic acid encoding a prod rug-converting enzyme to specifically target and activate prodrugs in tumor cells as a means of treating cancer.

Delcayre fails to explicitly disclose wherein the active agent is an mRNA. Huang teaches using exosomes comprising mRNA that could encode prodrug-converting enzymes (In an embodiment, bacterially activated exosomes, and in particular naturally 
Delcayre fails to explicitly disclose wherein the mRNA encodes an enzyme that converts a prodrug to a drug. Huang teaches using exosomes comprising mRNA that could encode prodrug-converting enzymes (In an embodiment, bacterially activated exosomes, and in particular naturally derived exosomes comprising therapeutic factors, which are prepared according to the methods disclosed herein. Cytotoxic exosomes which have been loaded by the bacterial cells described herein include, but are not .

s 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delcayre view of Huang and U.S. Publication No. 20070254852 based on an application by Matin et al. (Matin).
Delcayre fails to explicitly disclose wherein the enzyme is ChrR.
Matin teaches administering ChrR (Methods are provided for the treatment of cancer, through administration to a patient of prod rugs comprising an activatable nitro moiety, e.g. prodrugs in the dinitrobenzamide class; or quinone based prodrugs reduced to the semiquinol or hydroquinone form, e.g. mytomicin C; and the activating E. coli enzyme NAD(P)H oxidoreductase ChrR (formerly called YieF). The ChrR enzyme may be used in a native form, or in improved forms having enhanced enzyme kinetics for reduction of quinones and nitro compounds. In some embodiments the enzyme is provided to a patient in the form of a nucleic acid, where the enzyme is expressed in situ, Para. (00121).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delcayre with the teaching of Matin for the purpose of delivering an mRNA encoding ChrR for expressing an enzyme capable of cleaving and activating prod rugs such as CB 1954 as a means of treating cancer.
Delcayre fails to explicitly disclose the particular prodrugs. Matin teaches using a prod rug such as CB1954 (Methods are provided for the treatment of cancer, through administration to a patient of prodrugs comprising an activatable nitro moiety, e.g. prodrugs in the dinitrobenzamide class; or quinone based prodrugs reduced to the semiquinol or hydro-quinone form, e.g. mytomicin C; and the activating E.coli enzyme NAD(P)H oxidoreductase ChrR (formerly called YieF). The ChrR enzyme may be used in a native form, or in improved forms having enhanced enzyme kinetics for reduction of 
Delcayre fails to explicitly disclose wherein the enzyme is ChrR. Matin teaches administering ChrR (Methods are provided for the treatment of cancer, through administration to a patient of prodrugs comprising an activatable nitro moiety, e.g. prodrugs in the dinitrobenzamide class; or quinone based prodrugs reduced to the semiquinol or hydro-quinone form, e.g. mytomicin C; and the activating E. coli enzyme NAD(P)H oxidoreductase ChrR (formerly called YieF). The ChrR enzyme may be used in a native form, or in improved forms having enhanced enzyme kinetics for reduction of quinones and nitro compounds. In some embodiments the enzyme is provided to a patient in the form of a nucleic acid, where the enzyme is expressed in situ, Para. [00121). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delcayre with the teaching of Matin for the purpose of delivering an mRNA encoding ChrR for expressing an enzyme capable of cleaving and activating prodrugs such as CB 1954 as a means of treating cancer.
.

s 8, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Delcayre in view of WO 2015002956 (WO 956).
Delcayre fails to explicitly disclose wherein the targeting moiety is
an extracellular receptortargeting scFv antibody. WO 956 teaches an exosome comprising an scFv used as a targeting moiety (Disclosed are exosomes loaded
with a therapeutic polynucleotide, as well as compositions, systems, and methods for making same .... The disclosed exosome can therefore contain an exosome targeted fusion protein and a chimeric polynucleotide, Pg. 1, Ln. 28 - Pg. 2, Ln. 7; In some embodiments, the tissue targeting moiety comprises a single chain antibody (scFv) that binds a tissue specific antigen. For example, the scFv AF-20 shown to target human hepatocellular carcinoma cells, Pg. 3, Lns. 11-13; As an alternative, immunoglobulins and their derivatives, including scFv antibody fragments can also be expressed as a fusion protein to target specific antigens, such as VEGFR for cancer gene
therapy, Pg. 10, Lns. 26-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delcayre with the teaching of WO 956 for the purpose of specifically targeting exosomes to cancer cells using fusion proteins comprising scFvs that specifically target receptors such as VEGFR that may be overexpressed in cancer cells as a means of delivering therapeutic molecules to cancer cells.
Delcayre fails to explicitly disclose a method of treating or ameliorating a disease or disorder in which an extracellular receptor is overexpressed, comprising administering to a subject in need thereof the composition comprising the extracellular receptor-targeted exosome. WO 956 teaches treating a subject having a disease such 
moiety comprises a single chain antibody (scFv) that binds a tissue specific antigen. For example, the scFv AF-20 shown to target human hepatocellular carcinoma cells, Pg. 3, Lns. 11-13; As an alternative, immunoglobulins and their derivatives, including scFv antibody fragments can also be expressed as a fusion protein to target specific antigens, such as VEGFR for cancer gene therapy, Pg. 10, Lns. 26-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delcayre with the teaching of WO 956 for the purpose of specifically targeting exosomes to cancer cells using fusion proteins comprising scFvs that specifically target receptors such as VEGFR that may be overexpressed in cancer cells as a means of delivering therapeutic molecules to cancer cells.
Delcayre fails to explicitly disclose wherein the disease is
cancer. WO 956 teaches treating a subject having a disease such as cancer where an extracellular receptor is overexpressed by administering an exosome that specifically targets the receptor to deliver a therapy (Disclosed are exosomes loaded with a therapeutic polynucleotide, as well as compositions, systems, and methods for making 
exosomes may be administered to a subject by any suitable means, Pg. 19, Lns. 22-23; In some embodiments, the tissue targeting moiety comprises a single chain antibody (scFv) that binds a tissue specific antigen. For example the scFv AF-20 shown to target human hepatocellular carcinoma cells, Pg. 3, Lns. 11-13; As an alternative, immunoglobulins and their derivatives, including scFv antibody
fragments can also be expressed as a fusion protein to target specific antigens, such as VEGFR for cancer gene therapy, Pg. 10, Lns. 26-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delcayre with the teaching of WO 956 for the purpose of specifically targeting exosomes to cancer cells using fusion proteins comprising scFvs that specifically target receptors such as VEGFR that may be overexpressed in cancer cells as a means of delivering therapeutic molecules to cancer cells.
Delcayre fails to explicitly disclose wherein the targeting moiety in
the chimeric protein is an extracellular receptor-targeting antibody or functional fragment thereof (e.g., scFv). WO 956 teaches an exosome comprising an scFv used as a targeting moiety (Disclosed are exosomes loaded with a therapeutic polynucleotide, as well as compositions, systems, and methods for making same .... The disclosed exosome can therefore contain an exosome targeted fusion protein and a chimeric polynucleotide, Pg. 1, Ln. 28 - Pg. 2, Ln. 7; In some embodiments, the tissue targeting moiety comprises a single chain antibody (scFv) that binds a tissue specific antigen. For example the scFv AF-20 shown to target human hepatocellular carcinoma cells, Pg. 3, 
that specifically target receptors such as VEGFR that may be overexpressed in cancer cells as a means of delivering therapeutic molecules to cancer cells.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
Claims 1-38 of U.S. Patent No. 7704964 in view of Huang Matin and WO 956.  
U.S. Patent No. 7704964 claims exosomes which overlap in scope with covered by the rejected claims:

    PNG
    media_image1.png
    283
    420
    media_image1.png
    Greyscale


Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).).  However, based on the above, the conflicting claims recite the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success.  See M.P.E.P. § 2143).  the ancillary references demonstrate that the embodiments covered in the dependent claims are well within the purview of those of ordinary skill, and thus prima facie obvious, as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642